Citation Nr: 0512481	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  02-16 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for lumbar degenerative 
disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1970 to 
August 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas, which 
denied service connection for lumbar degenerative disc 
disease.  In May 2003, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.

The Board remanded this case in February 2004 for additional 
development, which subsequently was accomplished.  Thus, this 
case is properly before the Board.


FINDINGS OF FACT

1.  A back disability clearly and unmistakably existed prior 
to the veteran's entry into active service.

2.  The veteran's back disability did not undergo a permanent 
increase in severity during service.

3.  The veteran's lumbar degenerative disc disease was not 
diagnosed within one year following separation from service, 
or for many years thereafter.

4.  The medical evidence of record does not show that the 
veteran's lumbar degenerative disc disease is related to any 
event in service, including any injury to the back.


CONCLUSIONS OF LAW

1.  A back disability preexisted service and was not 
aggravated therein. 38 U.S.C.A. §§ 1110, 1112, 5103A, 5107, 
(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2004).  

2.  Lumbar degenerative disc disease was not incurred in 
service, nor may its incurrence be presumed.  38 U.S.C.A. 
§§ 1110, 1112, 5103A, 5107, (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  




I.  Duty to Notify

The RO provided the veteran with a copy of the appealed May 
2002 rating decision, a September 2002 statement of the case 
(SOC), and a December 2004 supplemental statement of the case 
(SSOC) that discussed the pertinent evidence, and the laws 
and regulations related to a claim for service connection for 
lumbar degenerative disc disease.  These documents 
essentially notified the veteran of the evidence needed to 
prevail on his claim.

In addition, in a March 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC, and notice letter dated in March 2004 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In a May 2002 rating decision, the RO denied the 
service connection claim for lumbar degenerative disc 
disease.  In March 2004, after this case was remanded by the 
Board, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his claim 
on appeal, and clarified what information and evidence must 
be submitted by the veteran, and what information and 
evidence would be obtained by VA.    

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when a Board remand and subsequent RO actions "essentially 
cured the error in the timing of notice."  Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (Vet. App. April 14, 
2005).  While the notice provided to the veteran in March 
2004 was not given prior to the first AOJ adjudication of the 
claim, the February 2004 Board remand and subsequent RO 
actions corrected any procedural errors.  The notice was 
provided by the AOJ prior to the second transfer and 
certification of the veteran's case to the Board, and the 
content of the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any 
defect with respect to the timing of the VCAA notice 
requirement was non-prejudicial, and VA's duty to notify the 
veteran has been satisfied.

II.  Duty to Assist

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records, VA outpatient treatment records dated from May 2000 
to September 2002, and private medical records dated from 
October 1989 to June 1993 and from May 1999 to January 2001.  
In April 2001, the veteran submitted a list of health care 
providers, but did not clarify which healthcare providers 
treated him for his back.  In February 2004, the Board 
remanded this case so that VA could obtain Social Security 
Administration (SSA) records, and so the veteran could either 
provide or notify VA of additional treatment records for his 
back.  The veteran was provided with an additional 90 days 
from the date of the May 2003 Board hearing, and then an 
additional 60 days from the date of the March 2004 VA letter 
to submit evidence.  Although VA subsequently obtained the 
SSA records, the veteran never submitted or notified VA of 
any further evidence.  The CAVC has held that the duty to 
assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  If a veteran desires assistance, 
he cannot passively wait for it in circumstances where he 
should have information that is essential in obtaining the 
putative evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); 
Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 
406 (1991).  The Board thus finds that there are no 
additional medical treatment records necessary to proceed to 
a decision in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

While the veteran has a current diagnosis of lumbar 
degenerative disc disease, as discussed below, there is no 
medical evidence relating this condition to service.  Under 
these circumstances, the VCAA's duty to assist doctrine does 
not require that the veteran be afforded medical examination.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by veteran of a causal 
connection between the disability and service).  In this 
regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of service connection is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



Analysis

The veteran filed a claim of service connection for lumbar 
degenerative disc disease in April 2001.  In support of his 
claim, he stated that his current disability is the result of 
a back injury sustained in a motor vehicle accident while 
serving in Germany.  In August 2001, he submitted a statement 
that his back pain is so bad that some mornings he cannot get 
out of bed.  He also stated that he cannot sit for long 
periods of time.  In the May 2003 Board hearing, the veteran 
testified that after his jeep accident in service, he 
suffered from back pain, which only was treated with aspirin.  
He indicated that he was told that the injury was probably 
muscular.  He testified that one or two months after service, 
he began working in the pipeline and construction business 
and that this made his back hurt more.  He stated that he was 
treated by a private chiropractor.  He also testified that 
since service, he has worked at a wire factory on the 
assembly line, on a forklift, and in the oil fields where he 
injured his back again in 1990.  He also mentioned in the 
hearing that he had some back pain prior to service.  In sum, 
the veteran contends that his current back disability is a 
direct result of a back injury in service, entitling him to 
disability compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  VA's General Counsel 
held that to rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence (1) that the disease or injury existed prior to 
service and (2) that the disease or injury was not aggravated 
by service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOGCPREC 3-2003; see generally Cotant v. 
Principi, 17 Vet. App. 116, 124 (2003) (CAVC raised the 
question of the proper interpretation of sections 1111 and 
1153 and the validity of the pertinent part of 38 C.F.R. 
§ 3.304(b) under that interpretation).  

The United States Court of Appeals for the Federal Circuit 
(Court) has held that 38 U.S.C.A. §§ 1110, 1131 provide 
compensation for disability incurred during wartime and 
peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132. Wagner v. Principi, 
No. 02-7347, slip op. at 8 (Fed. Cir. June 1, 2004).  The 
Court held that, in the case of wartime service, "it may be 
overcome only 'where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.'" Wagner v. Principi, No. 02-7347, slip op. at 9 
(citing 38 U.S.C. § 1111 (emphasis added)); see VAOGCPREC 3- 
2003 (July 16, 2003). 

Effective May 4, 2005, VA amended its regulations at 
38 C.F.R. § 3.304(b) to reflect a change in the 
interpretation of the statute governing the presumption of 
sound condition.  The final rule conforms to Federal Circuit 
precedent Wagner v. Principi, No. 02-7347 (Fed. Cir. June 1, 
2004), and applies to claims, which were pending on or filed 
after May 4, 2005.  As the veteran's case was pending as of 
that date, the amendment applies.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b).

Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where a veteran 
served ninety days or more during a period of war and certain 
chronic diseases, including arthritis, becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and 
the present disease or injury. Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Initially, the evidence shows that the veteran has a current 
back disability.

A March 1990 private treatment report shows a herniated disc 
with right leg pain.  A March 1990 private radiograph report 
shows mild disc bulging at the L-4/L-5 level.  There also was 
an expansile lesion involving the posterior aspect of the S-
1, which the radiologist noted was a possible giant cell 
tumor or an aneurysmal bone cyst.

A May 1990 private MRI report shows that L-3/4 disc space 
shows minimal generalized bulging without evidence of 
localized bulging of the disc or disc herniation.  The L-4/5 
disc space also shows minimal posterior protrusion of the 
disc without evidence of definite annulus rupture.  The 
examiner noted that the L-5/S-1 disc space definitely shows 
central disc herniation with distortion of posterior margin 
of the annulus.

A June 1990 private medical record shows a recommendation for 
surgical disc excision and spinal fusion at L5-S1.  
Subsequent records in November 1990 and December 1990 show, 
however, that the veteran made signficant progress with 
physical therapy exercises.

A March 1992 private medical record shows that x-rays 
revealed slight narrowing at L5-S1, which the examiner found 
to be continued residuals of degenerative disc disease of the 
lumbar spine.  A June 1993 private medical record shows that 
an x-ray of the lumbar spine revealed degenerative narrowing 
essentially unchanged from the previous degree at L5-S1.

In May 2000, a VA x-ray examination report shows marked 
accentuation of the lordotic curve and particularly the 
lumbosacral area.  There also was a sharp angulation of the 
mid-sacrum, and narrowing of the 5th lumbar intervertebral 
space.

A November 2000 VA x-ray examination report shows mild 
central posterior bulging of the L4-5 disc with effacement of 
the anterior thecal sac and mild narrowing of the neural 
foramina bilaterally.  There also was posterior spurring 
projecting from the posterior aspect of L5 on S1 and effacing 
the anterior thecal sac with preservation of the spinal nerve 
roots.  

A January 2001 private medical report shows lumbar 
degenerative disc disease.

In May 2001, a VA MRI report shows an abnormal signal 
intensity noted in the lumbar spine, raising the question of 
multiple myeloma or other infiltrative disease.  Disc 
desiccation was noted at L4-5 and L5-S1.  A central disc 
bulge was noted at L5-S1 causing mild spinal canal narrowing.

A June 2001 VA bone density study shows osteopenia in the 
lumbar spine.

An August 2001 VA operative report shows a lumbar epidural 
steroid injection was performed, with a postoperative 
diagnosis of spinal stenosis, lower lumbar spine.

A September 2001 VA x-ray examination report shows 
thoracolumbar scoliosis convex right; and some suggestion of 
slight narrowing of L4-5 and L5-S1 disc spaces.  The 
diagnosis of lumbar degenerative disc disease was continued.

The next issue is whether there is evidence of an in-service 
incurrence or aggravation of a pre-service back disability.

An October 1970 letter from a private medical doctor 
indicates that the veteran first had complaints of back pain 
prior to service in October 1964 and had subsequent pain in 
March 1969 and October 1970.  The doctor indicated that his 
defect was spondylolisthesis.  Upon induction in December 
1969, an x-ray examination report of the L-S shows no 
evidence of spondylolisthesis.  On the right in the 
interpendunclar region there was a slight defect on the 5th 
lumbar, but it was noted that this had no clinical 
significance.  Although the back was reported with no 
clinically significant defects upon induction, the October 
1970 letter constitutes clear and unmistakable evidence 
rebutting the presumption of soundness at the time of entry 
into service.  See 38 C.F.R. § 3.304(b).  

The Board must next determine whether service connection can 
be granted on the basis that the preexisting back disability 
was aggravated by service.  As noted, aggravation may not be 
conceded where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b).  The service 
medical records do not show any treatment for the back.  At 
separation from service in August 1972, the veteran's spine 
was reported as normal.  The veteran also indicated on an 
August 1972 report of medical history that he had no 
recurrent back pain or current medical problems.  

As there is no medical evidence of back treatment or injury 
in service, the veteran's back disability is not shown to be 
aggravated by service.  See 38 C.F.R. § 3.306(b).  

This evidence also does not show an in-service incurrence of 
a back disability.  In addition, even if there was evidence 
of in-service incurrence, the remaining medical evidence of 
record does not relate the veteran's current back disability 
to service.

An October 1989 private medical record shows reports of an 
October 1989 back injury while working for a drilling 
company.  The veteran reported that he was lifting a heavy 
piece of equipment when he had a pulling pain in the low 
back, which gradually became more severe.  An August 1990 
private medical evaluation shows the same October 1989 back 
injury, sustained by lifting something heavy while working in 
an oil field.

A May 1999 private medical report shows the veteran was 
struck by a high pressure hose in April 1999, which caused 
him to fall six feet off of the drill floor, landing on his 
head, neck, and shoulder.  A January 2000 letter from a 
private chiropractor indicates that the veteran had been 
treated by this office since August 1995 for various 
conditions the veteran attributed to his work in the oil 
field.  The veteran reportedly came in for treatment in April 
1999, as he was having a "flare-up" in his low back, also 
complaining of pain in the mid back.  The chiropractor noted 
that chiropractic treatments seem to help with pain, but due 
to the nature of the veteran's work, and the condition of his 
spine, his conditions reoccur more easily.  It was noted that 
the veteran had an exacerbation in October 1999 and could not 
walk.

A March 2000 letter from a private radiologist shows 
complaints of back pain for the past 10 years.  In another 
March 2000 letter, it was noted that the veteran had worked 
in the oil field as a roughneck since 1974.

On a May 2000 VA x-ray examination report, a sharp angulation 
of the mid-sacrum was noted.  The radiologist indicated that 
he would assume this is something old, as a recent occurrence 
would be very clinically painful.

A January 2001 private medical report shows that the veteran 
first began to experience significant pain in his back 
approximately 10 years ago, and at that time, he was working 
in the oil fields.  After an extensive evaluation, a surgical 
procedure for degenerative disc disease was recommended, but 
the veteran opted to return to work and not proceed with 
surgery.  It was noted that the veteran continued to work in 
the oil field and had persistent problems with his back.  An 
injury approximately 14 months ago was reported, which 
exacerbated the veteran's back pain.

A February 2001 VA medical record shows the veteran's reports 
of back pain since an on-the-job injury several years ago.

On a September 2001 VA examination addendum report, the 
veteran indicated that in 1972, he was in a jeep accident, in 
which he was dragged under the jeep with injury to the scalp 
and neck.  It was also noted that in 1999, there was an 
accident, in which the veteran was thrown into the air and 
fell eight feet due to the propulsion of a hose, while 
roughnecking in the oil field.  He reportedly landed on his 
head, shoulders, back, and neck.

An April 2002 VA medical examination report shows that the 
veteran related that a jeep rolled over him in service, which 
aggravated his prior back problems, and caused it to steadily 
decline. 

Upon review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for lumbar degenerative disc disease.  
The first report of a back disability since service is not 
until 1989, which is many years after service.  Moreover, the 
evidence shows that the veteran has injured his back twice 
since service in 1989 and 1999.  He also worked in the oil 
fields for many years, in addition to other manual labor 
positions, which he indicated further strained his back.  
Although the veteran has indicated that his current back 
disability is directly related to service, this is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the 
Board has considered the veteran's lay assertions, they do 
not outweigh the medical evidence of record, which does not 
show any aggravation of a preexisting back injury or in-
service incurrence of a back disability, nor any relation of 
the veteran's back disability to service.  

Thus, the claim of service connection for lumbar degenerative 
disc disease is denied.  In making this decision, the Board 
has considered the benefit-of-the-doubt-doctrine, but it does 
not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for lumbar degenerative 
disc disease is denied.






	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


